      Case 3:20-cv-00090-DPM-BD Document 150 Filed 08/21/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

CHRISTOPHER EVERETT,
ADC #152664                                                                   PLAINTIFF

V.                           CASE NO. 3:20-CV-90-DPM-BD

NURZHHUL FAUST, et al.                                                    DEFENDANTS

                                         ORDER

       Mr. Everett has filed a “motion to resolve” this lawsuit. (Doc. No. 126) In the

motion, he explains that he will voluntarily dismiss this lawsuit if Defendants clear his

disciplinary record from January 1, 2020, to the date he filed this motion and transfer him

to a different ADC unit.

       Defendants have declined Mr. Everett’s settlement offer. (Doc. No. 149)

Accordingly, Mr. Everett’s motion is DENIED. In addition, his motion for a status update

regarding this motion (Doc. No. 146) is DENIED, as moot.

       Mr. Everett has also moved to amend his complaint by modifying his request for

relief and including additional factual allegations. (Doc. No. 144) The motion to amend is

GRANTED. The Clerk is instructed to file Mr. Everett’s motion as a supplement to his

third amended complaint.

       IT IS SO ORDERED, this 21st day of August, 2020.


                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE
